Citation Nr: 0320463	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to an annual clothing allowance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from February 1996 to December 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Honolulu, Hawaii, which denied the 
benefit sought on appeal.

In December 2002, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  At that hearing, the 
veteran raised a claim for an increased rating for his 
service-connected back disability.  That issue has not been 
adjudicated by VA, and is referred back to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence does not demonstrate that, due to a 
service-connected disability, the veteran wears a prosthetic 
or orthopedic appliance that tends to wear out clothing, or 
that the veteran uses a medication that causes irreparable 
damage to his outergarments.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for an 
annual clothing allowance have not been met.  38 U.S.C.A. 
§§ 1162, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.810 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to an annual VA clothing allowance.  Specifically, he 
maintains that he wears ointments and a brace on his left 
lower extremity, which causes his pants to get dirty and worn 
out.  

As a preliminary matter, the Board notes that shortly before 
the veteran filed his claim for an annual clothing allowance, 
there was a significant change in the law.  On November 9, 
2000, Congress enacted the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  Under 38 U.S.C.A. § 5103A, the VCAA codified VA's 
duty to assist, and provided that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA are found at 38 C.F.R. §§ 3.102, 3.159.  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement was met, particularly 
as evidenced by an October 2001 letter in the claims file, 
which explained to the veteran what the evidence must show to 
establish entitlement to an annual clothing allowance.  The 
letter notified the veteran of the type of evidence needed 
from him, and informed him of the actions VA would take to 
assist him with development of his claim.

The October 2001 letter essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the October 2001 letter asked the 
veteran to send additional evidence or information to the RO 
by the end of a 60-day time period from the date of the 
letter, the letter also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the veteran has nothing further to submit, and adjudication 
of his claim can proceed.

In addition to the foregoing, by letter dated in April 2001, 
and a statement of the case (SOC) issued in June 2001, the 
veteran was provided an explanation as to why he was not 
entitled to a clothing allowance, and pertinent laws and 
regulations were referenced in the SOC.  The Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claim, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records and VA 
clinical records.  In June 2000, the veteran underwent a VA 
general medical examination.  After receiving the veteran's 
application for an annual clothing allowance, the RO 
consulted with the VA outpatient clinic, and a report of that 
consultation is in the record.  In December 2002, the veteran 
testified at a hearing held before the undersigned Veterans 
Law Judge.  In short, the Board concludes that the duty to 
assist the veteran was satisfied, and the case is ready for 
appellate review.  See 38 U.S.C.A. § 5103A.  

According to VA law, a clothing allowance shall be paid to a 
veteran who - (1) because of a service-connected disability, 
wears or uses a prosthetic or orthopedic appliance (including 
a wheelchair) which VA determines tends to wear out or tear 
the clothing of the veteran; or (2) uses medication which (A) 
a physician has prescribed for a skin condition which is due 
to a service-connected disability, and (B) the Secretary 
determines causes irreparable damage to the veteran's 
outergarments.  38 U.S.C.A. § 1162 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.810 (2002).  

The eligibility criteria for a clothing allowance may be 
established if a VA examination or hospital or examination 
report from a facility specified in 38 C.F.R. § 3.326(c) 
discloses that a veteran wears or uses a prosthetic or 
orthopedic appliance that tends to wear or tear clothing 
(including a wheelchair) because of such disability and such 
disability is the loss or loss of use of a hand or foot 
compensable at a rate specified by regulation.  38 C.F.R. 
§ 3.810(a)(1) (2002).  Additionally, the eligibility criteria 
may be established if the Chief Medical Director or designee 
certifies that because of such disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outergarments.  38 C.F.R. 
§ 3.810(a)(1).  

The veteran is presently service-connected for the following 
disabilities:  left leg lymphatic insufficiency with history 
of recurrent cellulitis and nerve damage, residual of left 
groin exploration for chronic seroma lymphocele with lymph 
node excision, rated as 60 percent disabling; excision of 
left inguinal mass with residual decrease in sensation to the 
area, rated as 10 percent disabling; bilateral tinnitus, 
rated as 10 percent disabling; low back condition, 
musculoskeletal, rated as 10 percent disabling; left ankle 
sprain with degenerative joint disease, rated as 10 percent 
disabling; and left jaw condition, rated as noncompensable.  

On the veteran's application for an annual clothing 
allowance, received in February 2001, he identified his 
lymphatic disability of the left leg as the disability 
requiring use of the appliance or medication.  He also stated 
that he had to rub hydrocortisone and oil on a fungus on his 
left foot, and that he wore prosthetic wraps for his left 
leg.  

In March 2001, the RO forwarded the veteran's claim to the VA 
outpatient clinic for review, noting that the veteran was 
using hydrocortisone and oils for a left leg condition.  On 
VA Form 21-8679, "Eligibility Determination for Clothing 
Allowance," the outpatient clinic indicated that the records 
for the veteran do not establish that, because of a service-
connected disability, he wears or uses a prosthetic or 
orthopedic appliance which tends to wear out clothing, or 
that, because of a service-connected skin condition, he used 
a medication that causes irreparable damage to his 
outergarments.  Consequently, in April 2001, the adjudication 
division disallowed the veteran's claim, indicating that the 
records do not establish entitlement to an annual clothing 
allowance.  

The veteran was notified by RO letter dated in April 2001, 
that his claim was denied.  He disagreed with that decision, 
and initiated the present appeal.  In the June 2001 SOC, the 
RO indicated that the veteran's claim for a clothing 
allowance had been "received and reviewed in Prosthetics & 
Sensory Aids Service."  The RO further indicated that after 
reviewing the veteran's claims file and the medical record, 
and "consulting with Pharmacy Service," it was determined 
that the veteran's medication did not tend to wear out or 
tear his clothing.  Based on that information, the RO denied 
the veteran's claim for a clothing allowance.  

During the December 2002 hearing, the veteran testified that 
he wore a brace that causes areas of his pants to wear out.  
He described the brace as elastic, with a harder plastic on 
the outside, and indicated that the brace was prescribed by 
VA.  He also testified that he used "ointments" that cause 
an accumulation of dirt on his pants.  He stated that he used 
an anti-fungal cream on his foot, and other ointments for his 
groin area, where he underwent surgery.  

A review of the medical evidence of record reveals that on a 
June 1999 Report of Medical Assessment, completed while the 
veteran was still on active duty, he indicated that his 
current medications included Diflucan, Tylenol, penicillin, 
and hydrocortisone.  Following service separation, a May 2000 
VA clinical record indicates that the veteran complained of 
occasional rashes on his left foot.  It was noted that he 
applied topical steroids without resolution of recurring 
lesions.  The assessment was a rash.  

In June 2000, the veteran underwent a VA general medical 
examination.  The veteran complained of decreased pinprick 
sensation around the scar area in his left groin.  He also 
reported pitting edema in his left lower leg at times, and 
stated that it was difficult to walk.  He indicated that he 
had more fungal infections than prior to the surgery, due to 
increased perspiration in the left leg.  There was no 
indication in the examination report that the veteran was 
wearing a brace on his left lower extremity.  

After reviewing all the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an annual clothing allowance in this case.  The record is 
devoid of medical evidence, such as a hospital or examination 
report, which establishes that due to a service-connected 
disability, the veteran wears a prosthetic or orthopedic 
appliance that tends to wear or tear clothing, and such 
disability is the loss or loss of use of a hand or foot 
compensable at a rate specified by regulation.  38 C.F.R. 
§ 3.810(a)(1).  Moreover, a representative from a VA 
outpatient clinic has certified that the records do not 
establish that the veteran wears a prosthetic or orthopedic 
appliance due to a service-connected disability, which tends 
to wear out his clothing.  The VA representative also 
certified that the veteran does not use a medication due to a 
service-connected skin condition that irreparably damages his 
clothing.  38 C.F.R. § 3.810(a)(2).  

There is no evidence in the record that conflicts with the 
findings by the VA outpatient clinic certification, other 
than the veteran's own contentions.  While the Board does not 
question the sincerity of the veteran's statements in support 
of his claim, or dispute the veteran's contentions that the 
ointments he uses may soil his clothese, the law is clear 
regarding the requirements for eligibility to a clothing 
allowance.  There is no persuasive documentation that the 
ointments required for treatment of a service-connected 
disability irreparably damage his clothing.  Moreover, the 
Chief Medical Director or designee must certify eligibility.  
See 38 C.F.R. § 3.810(a).  In the present case, it was 
determined by the VA outpatient clinic that the veteran did 
not meet the criteria for entitlement to an annual clothing

							(Continued on the 
following page) 


allowance, and this finding is consistent with the evidence 
of record.  As such, the appeal is denied.  

ORDER

The claim for entitlement to an annual clothing allowance is 
denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

